DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Restriction & Status of Claims
Status Identifier
Claim Number(s)
Currently Amended
8-9, 13
Original
10, 14
Previously Presented
-
New
22-36
Withdrawn

Cancelled
1-7, 11, 12, 15-21



In the reply filed 02/12/2021, instant claims had the status identifiers as listed above.
It is noted that Applicant had elected Group II, claim(s) 8-14, drawn to a downhole tool as well Species B, drawn to Fe being the allotropic material with the second allotrope comprising ferrite allotrope of Fe and has a body centered cubic (BCC) crystal structure, without traverse (see Non-Final Rejection) for examination in the reply filed on 08/07/2020.
 Newly submitted claims 24-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 24-30 are directed to a method of increasing crack resistance of a downhole tool (see Group I of the original restriction dated 06/17/2020) which was not elected for examination as Applicant elected invention of Group II, claim(s) 8-14, drawn to a downhole tool for examination.
Newly submitted claims 2 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: These claims require the limitation of the second allotrope comprises the ferrite allotrope of Fe with entrapped carbon (C) and has a body centered tetragonal (BCT) crystal structure. However, Applicant elected species B which requires the second allotrope comprises the ferrite allotrope of Fe and has a body 
Newly submitted claims 31-36 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: It is noted that the Applicant elected downhole tool for examination in the reply filed on 08/07/2020. However, this downhole tool had a precursor region that is able to undergo transformation from a first allotrope to a second allotrope. However, the newly submitted claims 31-36 are directed towards a downhole tool which has an allotropic phase-transformed region wherein the first allotrope has transformed to be the second allotrope. In other words, Inventions I (downhole tool with a precursor region) and II (downhole tool with a phase-transformed region) are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a steel pipe and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22 and 24-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Therefore, claims 8-10, 13-14 and 23 remain for examination and are addressed in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10, 13-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0048936 A1 of Fripp (US'936) and further in view of US 2012/0024109 A1 of Xu (US’109)
Regarding claim 8, 13 and 14, US 2006/0048936 A1 of Fripp (US'936) {whole document, Fig. 6} teaches [0001] The present invention relates, in general, to preventing erosion of downhole tools positioned within a wellbore that traverses a subterranean hydrocarbon bearing formation and, in particular, to downhole tools having a shape memory alloy integrated therein to provide erosion resistance.  [0008] In one aspect, the downhole fluid flow control device includes a downhole surface subjectable to an erosive stress which may be a moving fluid or an erosive agent, for example. A shape memory alloy is integrated with the downhole surface in order to provide erosion resistance by reversibly transforming between an austenitic phase and a martensitic phase in response to the application of the erosive stress. Further, the shape memory alloy reversibly transforms from the martensitic phase to the austenitic phase in response to the application of heat. Therefore, US'936 teaches a downhole tool comprising a surface which can reversibly transforming between an austenitic phase and a martensitic phase thereby reading on the downhole tool with a precursor region containing an allotrope of an allotropic material of the instant claims. Allotropes of the prior art are various forms of the iron while the iron itself is the allotropic material and the prior art teaches how it can transform.
With respect to the “that is able to undergo an allotropic phase transformation to a second allotrope in response to a strain caused by a crack in the first allotrope to create an allotropic phase-transformed region”, it is a capability statement of the allotrope and does not require it to be positively present. In other words, the claim just requires that allotrope is capable of undergoing the specific limitation, but the claim does not require the transformation having taken place. Nevertheless, Examiner notes that the prior art does not explicitly teach of this capability as claimed in the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. Further, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 II. Therefore, since the prior art teaches iron and its allotrope which can transform, one skilled in the art would expect it to be capable of transforming as claimed in the instant claims. In other words, these properties or capability would be inherently present in the allotrope of the prior art. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
However, it is noted that US'936 does not teach of the phase-stabilization region as claimed in the instant claims.
In the same field of endeavor, US 2012/0024109 A1 of Xu (US’109) teaches (abstract) “The nanomatrix powder metal composites are uniquely lightweight, high-strength materials that also provide uniquely selectable and controllable corrosion properties, including very rapid corrosion rates, useful for making a wide variety of degradable or disposable articles, including various downhole tools and components.” [0021] “Lightweight, high-strength metallic materials are disclosed that may be used in a wide variety of applications and application environments, including use in various wellbore environments to make various selectably and controllably disposable or degradable lightweight, high-strength downhole tools or other downhole components, as well as many other applications for use in both durable and disposable or degradable articles.” [0024] “Each of the metallic, coated first powder particles 12 of first powder 10 includes a first particle core 14 and a first metallic coating layer 16 disposed on the particle Mg, Mo, W, Cu, Fe, Si, Ca, Co, Ta, Re, or Ni, or an oxide, nitride or a carbide thereof, or a combination of any of the aforementioned materials as coating material 20.” [0037] “In still another embodiment, particle core 14 includes Mg, Al, Mn or Zn, or a combination thereof, as core material 18, and more particularly may include pure Mg and Mg alloys, and coating layer 16 includes three layers, as illustrated in FIG. 4. The first layer 22 is disposed on particle core 14 and may include Al or Ni, or a combination thereof. The second layer 24 is disposed on first layer 22 and may include Al, Zn, Mg, Mo, W, Cu, Fe, Si, Ca, Co, Ta, Re or Ni, or an oxide, nitride or a carbide thereof, or a combination of any of the aforementioned second layer materials. The third layer 26 is disposed on the second layer 24 and may include Al, Mn, Fe, Co, Ni or a combination thereof.”  (emphasis added).
The metallic layer and its composition reads on the phase stabilization material of instant claim 14 (Magnesium oxide, calcium oxide – since the prior art teaches Mg, Ca and an oxide thereof). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the downhole tool of US'936 and integrate the metallic coating layer of Mg, Ca or oxide thereof YYY as suggested by US’109. Doing so would be advantageous due to produce a downhole tool that can respond to the changing conditions of the wellbore and to provide controllable and selectable dissolution of the coating layer (US’109 [0034]-[0036]).
Regarding claims 9-10, it is noted that the prior art US'936 does not teach of a crack. However, the prior art teaches the prior art US'936 teaches [0008] In one aspect, the downhole fluid flow control device includes a downhole surface subjectable to an erosive stress which may be a moving fluid or an erosive agent, for example. A shape memory alloy is integrated with the downhole surface in order to provide erosion resistance by reversibly transforming between an US'936 teaches [0008] In one aspect, the downhole fluid flow control device includes a downhole surface subjectable to an erosive stress which may be a moving fluid or an erosive agent, for example. A shape memory alloy is integrated with the downhole surface in order to provide erosion resistance by reversibly transforming between an austenitic phase and a martensitic phase in response to the application of the erosive stress. Further, the shape memory alloy reversibly transforms from the martensitic phase to the austenitic phase in response to the application of heat, thereby reading on the instant limitations.
Regarding claim 23, it is noted that the instant limitation “The downhole tool of claim 8, wherein the allotropic phase-transformed region includes a surface of a cutter pocket” is directed to the “allotropic phase-transformed region” which claim 8 the claim it depends on recite as “a phase-stabilization material below the precursor region and configured to control a thickness of the allotropic phase-transformed region”. This means claim 8 does not require the presence of “allotropic phase-transformed region” in the downhole tool since claim 8 requires only the presence of “a precursor region” which is able to transform. Therefore, since instant claim is directed to a capability or a future processing point of the instant product, the product of US'936 and US’109 would still read on the product of the instant claims. In the alternative, it is noted that the prior art  US 2006/0048936 A1 of Fripp (US'936) and US 2012/0024109 A1 of Xu (US’109) does not teach of a surface of  cutter-pocket limitation. However, it is noted that this surface is part of the “allotropic phase-transformed region” and directs towards a specific point or shape (cutter pocket). With regard to the shape, merely changing the shape/size/proportion MPEP § 2144.04 (IV). Therefore, the shaping of the  “allotropic phase-transformed region” to an area with cutter pocket shape would require only ordinary skill in the art and therefore would be obvious to one skilled in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10, 13-14 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16, 18-19 and 21-22 of U.S. Patent No. 10829832. Although the claims at issue are not identical, they are not patentably distinct from each other because Please see reasons as follows.
With respect to the reasons for the double patenting rejections: Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the prior art teaches “A downhole tool manufactured by a process comprising: forming a precursor region including an austenite allotrope of iron (Fe) on a first portion of a surface of a shaft region of a downhole tool; and heating the precursor region on the first portion of the surface of the shaft region to transform the austenite allotrope of Fe in the precursor region to a second allotrope in the same physical space, thereby causing a compressive residual stress in the precursor region and hardening it to form a corresponding compressive residual stress-hardened region.” (claim 14 of the patent). This means that the claims of the patent describe a downhole tool which has an allotrope which is able to undergo allotropic transformation as claimed in the instant claims of the instant application.

Response to Arguments
Applicant’s arguments, see “Rejections under 35 U.S.C. § 102/35 U.S.C. § 103”, filed 02/12/2021, with respect to claims 8 and 9 have been fully considered and are persuasive.  The rejection of claims 8-9 has been withdrawn. 
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
Regarding the amended limitations of the instant claims, it is hereby submitted that the US 2006/0048936 A1 of Fripp (US'936) further in view of US 2012/0024109 A1 of Xu (US’109) teaches or renders obvious all of the teachings of the instant claims. Please see section titled Claim Rejections - 35 USC § 103 above for details.
With respect to the double patenting rejection, it is noted that the arguments do not point out any specific errors with the rejection. In addition, Applicant indicated that they are willing to file a terminal disclaimer. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733